--------------------------------------------------------------------------------

Exhibit 10.9



October 1, 2020
 
Atlantic Avenue Acquisition Corp
2200 Atlantic Street
Stamford, Connecticut 06902



Re:
Initial Public Offering

 
Ladies and Gentlemen:
 
This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Atlantic Avenue Acquisition Corp, a Delaware corporation
(the “Company”), and Cowen and Company, LLC, as representative (the
“Representative”) of the underwriters (collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
28,750,000 of the Company’s units (including up to 3,750,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one-half of one redeemable warrant. Each whole warrant
(each, a “Warrant”) entitles the holder thereof to purchase one share of Common
Stock at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company shall apply to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 11 hereof.
 
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [the undersigned (the “Insider”), whom is a member of the
Company’s board of directors and/or management team] [Atlantic Avenue Partners
LLC (the “Insider” or “Sponsor”)] [ASA Co-Investment LLC (the “Insider” or “ASA
Co-Investment”)], hereby agrees with the Company as follows:
 
1.    The Insider agrees with the Company that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the Insider shall (i) vote any shares of Capital
Stock owned by the Insider in favor of any proposed Business Combination and
(ii) not redeem any shares of Capital Stock owned by the Insider in connection
with such stockholder approval.
 

--------------------------------------------------------------------------------


2.    The Insider hereby agrees with the Company that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, the Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders (including the right
to receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of other
applicable law. The Insider agrees to not propose any amendment (i) to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 24 months from the closing of the Public Offering or (ii) with respect to
any other provision of the Company’s amended and restated certificate of
incorporation relating to stockholders’ rights or pre-initial Business
Combination activity, unless the Company provides its Public Stockholders with
the opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes, divided by the number of then outstanding Offering Shares.
 
The Insider acknowledges that the Insider has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account [or any other asset]1
of the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by the Insider and hereby waives any such right, title,
interest or claim in such monies held in the Trust Account [or any other asset]2
of the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by the Insider. [For the avoidance of doubt, the Insider
will not be entitled to any distribution of assets of the Company in the event
of a liquidation of the Company.]3 The Insider hereby further waives, with
respect to any shares of Common Stock held by the Insider, if any, any
redemption rights the Insider may have in connection with the consummation of a
Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or in
the context of a tender offer made by the Company to purchase shares of Common
Stock (although the Insider and the Insider’s affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares they hold
if the Company fails to consummate a Business Combination within 24 months from
the date of the closing of the Public Offering). The Insider hereby further
waives, with respect to any shares of Common Stock held by the Insider, if any,
any redemption rights the Insider may have in connection with a stockholder vote
to approve an amendment to the Company’s amended and restated certificate of
incorporation (A) to modify the substance or timing of the Company’s obligation
to allow redemption in connection with the Company’s initial Business
Combination or to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering or (B) with respect to any other provision relating to stockholders’
rights or pre-Business Combination activity.
 

--------------------------------------------------------------------------------



1 To be included in Letter Agreement for ASA Co-Investment and directors and
officers (other than Ashok Nayyar).
 
2 To be included in Letter Agreement for ASA Co-Investment and other directors
and officers (other than Ashok Nayyar).
 
3 To be included in Letter Agreement for ASA Co-Investment and other directors
and officers (other than Ashok Nayyar).
2

--------------------------------------------------------------------------------


3.    [Without limiting the Insider’s obligations under paragraph 7 hereof,
during the period commencing on the effective date of the Underwriting Agreement
and ending 360 days after such date, the Insider shall not sell, transfer,
assign, pledge or hypothecate any of its Founder Shares or Private Placement
Warrants, or subject any of such securities to any hedging, short sale,
derivative, put, or call transaction that would result in the effective economic
disposition of such securities, except as provided in FINRA Rule 5110(g)(2),
which such restrictions shall not be subject to release or waiver, with or
without the consent of the Representative, during the period commencing on the
effective date of the Underwriting Agreement and ending 360 days after such
date.]4 Notwithstanding the provisions set forth in 7(a) and (b) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the Insider shall not, without the prior
written consent of the Representative, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations of the
Commission promulgated thereunder, with respect to any Units, shares of Common
Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by the
Insider, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). The Insider acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply (i)
to the transfer of Founder Shares to any independent director appointed or
elected to the Company’s board of directors after the Public Offering or (ii) if
the release or waiver is effected solely to permit a transfer not for
consideration and, in each case the transferee has agreed in writing to be bound
by the same terms described in this Letter Agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.
 

--------------------------------------------------------------------------------

 
4 To be included only in Letter Agreement of ASA Co-Investment LLC.
 
3

--------------------------------------------------------------------------------


4.    In the event of the liquidation of the Trust Account, [Atlantic Avenue
Partners LLC (the “Sponsor”)][the Sponsor] (which for purposes of clarification
shall not extend to any other shareholders, members or managers of the Sponsor)
[has agreed][agrees] to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered (other than
the Company’s independent public accountants) or products sold to the Company or
(ii) a prospective target business with which the Company has discussed entering
into a transaction agreement (a “Target”); provided, however, that such
indemnification of the Company by the Sponsor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a Target do not reduce the amount of funds in the Trust Account
to below (i) $10.00 per Offering Share or (ii) such lesser amount per Offering
Share held in the Trust Account due to reductions in the value of the trust
assets as of the date of the liquidation of the Trust Account, in each case, net
of the amount of interest earned on the property in the Trust Account which may
be withdrawn to pay its taxes, except as to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account and except as to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense. For the avoidance of
doubt, none of the Company’s officers or directors will indemnify the Company
for claims by third parties, including, without limitation, claims by vendors
and prospective target businesses.
 
5.     To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,750,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), (x) the
Sponsor [agrees][has agreed] to forfeit, at no cost, a number of Founder Shares
in the aggregate equal to 750,000 multiplied by a fraction, (i) the numerator of
which is 3,750,000 minus the number of Units purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 3,750,000 and (y) [ASA Co-Investment agrees][ASA Co-Investment LLC (the “ASA
Co-Investment”) has agreed] that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 187,500 multiplied by a fraction, (i)
the numerator of which is 3,750,000 minus the number of Units purchased by the
Underwriters upon the exercise of their option to purchase additional Units and
(ii) the denominator of which is 3,750,000. The forfeiture will be adjusted to
the extent that the over-allotment option is not exercised in full by the
Underwriters so that the number of Founder Shares will equal an aggregate of
20.0% of the Company’s issued and outstanding Capital Stock after the Public
Offering. To the extent that the size of the Public Offering is increased or
decreased, the Company will effect a stock dividend, share contribution back to
capital or other appropriate mechanism, as applicable, with respect to the
Founder Shares immediately prior to the consummation of the Public Offering in
such amount as to maintain the number of Founder Shares prior to the Public
Offering at 20.0% of the Company’s issued and outstanding Capital Stock upon
consummation the Public Offering. In connection with such increase or decrease
in the size of the Public Offering, then (A) the references to 3,750,000 in the
numerator and denominator of the formula in the first sentence of this paragraph
shall be changed to a number equal to 15.0% of the number of shares included in
the Units issued in the Public Offering and (B) the references to 750,000 and
187,500 in the formula set forth in the immediately preceding sentence shall be
adjusted to, respectively, the total number of Founder Shares that the Sponsor
would have to return to the Company in order for the number of Founder Shares
that the Sponsor owns, together with any other owners of the Founder Shares
(excluding ASA Co-Investment), to equal an aggregate of 16.0% of the Company’s
issued and outstanding Capital Stock after the Public Offering and the total
number of Founder Shares that ASA Co-Investment would have to return to the
Company in order for the number of Founder Shares that ASA Co-Investment owns to
equal an aggregate of 4.0% of the Company’s issued and outstanding Capital Stock
after the Public Offering.
 
4

--------------------------------------------------------------------------------


6.    The Insider hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by the Insider
of [its, his or her] obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and
9 of this Letter Agreement (ii) monetary damages may not be an adequate remedy
for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.
 
7.    (a)  The Insider agrees that the Insider shall not Transfer any Founder
Shares (or shares of Common Stock issuable upon conversion thereof) until the
earliest to occur of: (A) one year after the completion of the Company’s initial
Business Combination; (B) subsequent to the Company’s initial Business
Combination, if the last reported sale price of the shares of Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days with any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination; and (C) the date following the
completion of the Company’s initial Business Combination on which the Company
completes a liquidation, merger, stock exchange, reorganization or other similar
transaction that results in all of the Company’s Public Stockholders having the
right to exchange their share of common stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).
 
(b)  The Insider agrees that the Insider shall not Transfer any Private
Placement Warrants (or shares of Common Stock issued or issuable upon the
conversion of the Private Placement Warrants), until 30 days after the
completion of the Company’s initial Business Combination (the “Private Placement
Warrants Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).
 
(c)  Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Insider or any
of the Insider’s permitted transferees (that have complied with this paragraph
7(c)), are permitted (a) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members of
the Insider, or any affiliates of the Insider; (b) in the case of an individual,
by gift to a member of the individual’s immediate family or to a trust, the
beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) in the event of the
Company’s liquidation prior to the completion of an initial Business
Combination; (g) by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; and (h) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e), these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.
 
5

--------------------------------------------------------------------------------


8.    The Insider represents and warrants that the Insider has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked. Each Insider’s biographical or other information
furnished to the Company (including any such information included in the
Prospectus) is true and accurate in all respects and does not omit any material
information with respect to such Insider’s background. The Insider’s
questionnaire furnished to the Company is true and accurate in all respects. The
Insider represents and warrants that: the Insider is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; the Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and the Insider is not currently a
defendant in any such criminal proceeding.
 
9.    Except as disclosed in the Prospectus, neither Insider nor any affiliate
of the Insider, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the Company’s initial Business Combination: repayment of a
loan and advances of up to an aggregate of $300,000 made to the Company by the
Sponsor and ASA Co-Investment to cover offering-related and organizational
expenses; payment to an affiliate of the Sponsor for office space,
administrative and support services for a total of $10,000 per month;
reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants of the post Business Combination
entity at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants.
 
10.  The Insider has full right and power, without violating any agreement to
which the Insider is bound (including, without limitation, any non-competition
or non-solicitation agreement with any employer or former employer), to enter
into this Letter Agreement and, as applicable, to serve as a director on the
board of directors of the Company and hereby consents to being named in the
Prospectus as a director of the Company.
 
6

--------------------------------------------------------------------------------


11.  As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 7,187,500 shares of the Company’s
Class B common stock, par value $0.0001 per share, initially issued to the
Founders (as defined in the Prospectus) (or 6,250,000 shares if the
over-allotment option is not exercised by the Underwriters) for an aggregate
purchase price of $25,000, or approximately $0.003 per share, prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants” shall
mean the Warrants to purchase up to 7,000,000 shares of Common Stock of the
Company (or 7,750,000 shares of Common Stock if the over-allotment option is
exercised in full) that the Initial Stockholders (as defined in the Prospectus)
and other holders of Founder Shares have agreed to purchase for an aggregate
purchase price of $7,000,000 in the aggregate (or $7,750,000 if the
over-allotment option is exercised in full), or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (v) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vi) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (vii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).
 
12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.
 
13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Insider and the Insider’s successors, heirs and assigns and permitted
transferees.
 
14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.
 
7

--------------------------------------------------------------------------------


15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.
 
16.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by November 1, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.
 
[Signature Page Follows]
 
8

--------------------------------------------------------------------------------



 
Sincerely,
     
[ATLANTIC AVENUE PARTNERS LLC]
   

 
By:
 

 
Name:
 
Title:     ]




 
[ASA CO-INVESTMENT LLC
   

 
By:
 

 
Name:
 
Title:      ]




 
[By:
   
Name:    ]5




--------------------------------------------------------------------------------



5 Each Insider to sign separate agreement.


[Signature page to Letter Agreement]



--------------------------------------------------------------------------------


Acknowledged and Agreed:


ATLANTIC AVENUE ACQUISITION CORP


By:
   
Name:
 
Title:
 





[Signature page to Letter Agreement]

--------------------------------------------------------------------------------